Citation Nr: 1130922	
Decision Date: 08/19/11    Archive Date: 08/29/11	

DOCKET NO.  04-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the VARO in Portland, Oregon, that denied entitlement to the benefit sought.  The case was most recently before the Board in August 2009 at which time it was remanded for further development.  The case has been returned to the Board for appellate review.  The only issue for the Board's consideration at this time is that listed on the title page of the decision.


FINDING OF FACT

The Veteran's service-connected disabilities reasonably result in his requiring assistance with a number of his activities of daily living (ADLs) such as bathing and dressing, and he requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance have been reasonably met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.352 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In light of the favorable decision below, the Board finds that any error by VA in complying with the requirements of the VCAA is harmless.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) The inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) Inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) Inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is not able to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that the physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Service connection is in effect for the following:  Lumbosacral muscle spasm associated with residuals of left knee injury, with chondromalacia of the patella and arthritis, rated as 60 percent disabling; major depressive disorder, rated as 50 percent disabling; residuals of a left knee injury, rated as 30 percent disabling; degenerative arthritis of the right knee, rated as 20 percent disabling; and chronic right ankle synovitis and sprain with ligament laxity, rated as 20 percent disabling.  With consideration of the bilateral factor, a combined 90 percent rating has been in effect since August 2004.  The Veteran has been in receipt of a total rating based on unemployability due to the severity of his service-connected disabilities since 1998.

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

The pertinent evidence of record includes the report of a VA examination of the Veteran in June 2010.  While not initially available, the claim file subsequently arrived and was reviewed by the examiner.  It was noted the Veteran had been an inpatient in the White City VA medical facility where he was receiving treatment for drug addiction.  It was stated he did not require the assistance of another person in attending the examination, but the examiner opined that he would need some assistance regarding daily living, as he had a fused left knee and had had a very significant left elbow problem since the previous December.  He was currently hospitalized at the White City VA, but he was not permanently bedridden and his best corrected vision was not 5/200 or worse in both eyes.

The Veteran's capacity to protect himself from the hazards and dangers of daily living was described as significantly diminished because of his fused left knee and chronic left elbow problem.  He had occasional bowel incontinence and he stated this had been going on for about 10 years.  He denied bladder incontinence.  He stated his memory had remained intact.  He had some balance difficulties because of the fused left knee and this greatly affected his ability to ambulate. 

With regard to self-care, he was able to shower and shave, but needed help with dressing.  He also needed help with food preparation, remembering his medications, buying groceries, maintaining an apartment, doing laundry, and so forth.  He stated he had always managed to have someone living with him "and soon my girl friend is going to be moving in."  Travel beyond his premises was difficult because he was not able to drive and because it was hard for him to get in and out of a vehicle unless it was a really big one.  The Veteran stated that on a typical day he would spend most of his time lying in bed watching television, but he also did some reading and spent some time on a computer.

On examination, the Veteran was described as appearing in good general health.  However, he was described as somewhat "flushed."  He walked with a very pronounced limp because of the fused left knee.  His height was 6 feet 4 inches, and his weight was 262 pounds.  The right upper extremity was normal, but the left upper extremity was in an elbow flexion brace which extended all the way to the fingers.  With regard to the lower extremities, the left knee was fused.  It was stated there was no deformity of the thoracic spine to interfere with breathing.  Ambulation was described as "possible but difficult because of the fused left knee."  With regard to a diagnosis, the examiner stated, "Veteran who needs a great deal of aid and attendance."

Based on a review of the entire evidence of record, the Board finds that the evidence is at least in equipoise and as a result supports a grant of special monthly compensation based on aid and attendance.  In this regard, the evidence shows that the Veteran is physically limited and needs the assistance of another person to cook, clean, dress, drive, and care for him.  When he was accorded an examination by VA in June 2010, the examining physician indicated that, although ambulation was possible, it was difficult because of his fused left knee.  The examiner also described the Veteran's capacity to protect himself from the hazards and dangers of daily living as "significantly diminished" because of his fused left knee and chronic left elbow problems.  The Board notes that service connection is not in effect for left elbow disability, but the Board finds report of the examination in June 2010 referred to significant problems attributable primarily to the service-connected disabilities.  While not as comprehensive an examination as one might like, the examiner did indicate that the Veteran was an individual who "needs a great deal of aid and attendance."  

The Board finds no reason to dispute this and concludes that the Veteran is unable to function in an appropriate manner without aid and assistance and he is reasonably in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on regular need for aid and attendance is warranted and the claim is granted.  


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


